JOHNSON, Presiding Judge.
James Best, #69137, has petitioned this Court to order his release from confinement in the State Penitentiary at McAlester. The case is presented upon a demurrer to-the petition, filed by the Attorney General on behalf of the Warden.
Petitioner alleges that he is confined in the penitentiary by reason of a judgment and sentence pronounced against him on September 27, 1963 by the district court of Ottawa County, Oklahoma, wherein he entered a plea of guilty to a charge of robbery with a dangerous weapon and was sentenced to a term of ten years in the penitentiary.
Petitioner makes the general allegation that his statutory and constitutional rights were fundamentally violated, and urges this Court to make inquiry of the authorities of Ottawa County of the facts and circumstances surrounding his case.
The guilt or innocence of the accused will not be inquired into on habeas corpus, but the sole question to be deter*823mined is whether the trial court had jurisdiction of the person, and of the offense charged, and had jurisdiction to pronounce the particular judgment. Tartar v. Burford, 93 Okl.Cr. 281, 227 P.2d 422; In re Application of Brown, Okl.Cr., 297 P.2d 575.
The petition is not verified. It has many times been held by this Court that a writ of habeas corpus will not be issued upon an unverified petition. 12 O.S.A.1961 § 1332; Horton v. Waters, 95 Okl.Cr. 112, 240 P.2d 1129; Arles v. Burford, 95 Okl.Cr. 51, 239 P.2d 526.
For the' reasons herein stated, the demurrer of the Warden is sustained, and the writ denied.
BUSSEY and NIX, JJ., concur.